   Case 1:09-cr-00466-BMC-RLM Document 649 Filed 07/17/19 Page 1 of 1 PageID #: 15176




DOCKET NUMBER:         09-cr-00466 (BMC)

                              CRIMINAL CAUSE FOR SENTENCING
BEFORE JUDGE: COGAN, U.S.D. J         DATE: 7/17/2019 TIME IN COURT_l_HOUR
DEFENDANT'S NAME: Joaquin Archivaldo Guzman Loera
X   Present        O     Not Present       X      Custody         0   Not Custody
DEFENSE COUNSEL: Jeffrey Lichtman
0   Federal Defender O     CJA                  X    Retained
A.U.S.A.: Gina Parlovecchio   PROBATION OFFICER: Gregory Giblin
CASE MANAGER: Melonie Clarke
COURT REPORTER: Victoria Torres-Butler
INTERPRETER: Maristela V. and Pablo V.        LANGUAGE: Spanish


MINUTE ENTRY AND ORDER


Defendant is given the opportunity to speak on his behalf.
The Pre-sentence Report is adopted without change.

Defendant is sentenced:

Counts 1, 5, 6, 7 and 8: LIFE to run concurrently.
Count 9: 30 years to run consecutively to counts 1, 5, 6, 7 and 8.
Count 10: 240 months to run concurrently to counts 1, 5, 6, 7 and 8.

Defendant is ordered to pay a special assessment of $700. 00

Counts 2, 3 & 4 and underlying indictments are dismissed on the motion of
the Government without prejudice.

Forfeiture in the amount of $12,666,191,704.00 approved and annexed to
judgment.
